This is an action of trespass on the case for malpractice. On the trial the court directed a verdict for the defendant, and entered judgment for costs in favor of the defendant. From the judgment the plaintiff obtained a writ of error. The defendant has filed a motion to dismiss the writ as having been improvidently awarded.
As the trial court did not enter a judgment of nil capiat the order was not final, and the motion must be sustained. Hunt v.Mounts, 96 W. Va. 143; Kirk v. Camden Interstate Railway Co.,66 W. Va. 486.
Dismissed as improvidently awarded.